Citation Nr: 0726850	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.   

The Board also notes that a statement in support of claim, 
dated July 12, 2006, the veteran asserted an additional claim 
for leukemia.  Because that issue is not before the Board on 
this appeal, it is hereby referred to the RO for appropriate 
action.    

In November 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge in San Antonio, Texas; a 
transcript of that hearing is of record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Hearing loss was not the result of events occurring 
during military service.

3.  Tinnitus was not the result of events occurring during 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active military service, nor may a sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).   

2.  Tinnitus was not incurred or aggravated by active 
military service, nor may a sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in November 2004.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

On his report of medical history associated with his entrance 
into service, the veteran reported hearing difficulty.  The 
examiner documented that the veteran had a hearing loss in 
the right ear since age six.  On his enlistment examination 
report, the examiners assigned a "2" under "H" for hearing in 
the physical profile block.  At or around the time of his 
enlistment, the veteran presented correspondence dated March 
26, 1962, from a professor in pediatrics of the University of 
Texas which was to the effect that the veteran was diagnosed 
with unilateral deafness of the right ear of the perceptive 
type together with hearing loss of the left ear.  In November 
1966, another private physician reported the veteran with 
normal hearing in the left ear and severe sensori-neural loss 
in the right ear (70 %).  A follow-up assessment in December 
1966 resulted in a designation of "3" under the hearing 
profile block along with the comment that the veteran had a 
complete hearing loss in the  right ear and that he was 
qualified for duty with assignment limitations (limited noise 
exposure).  Service medical records dated in March 1967, 
reflect that the veteran's hearing profile reverted to a 
"2" designation.  In May 1967, an audiological referral 
noted deafness in the right ear and that despite that the 
veteran experienced some hearing loss in the left ear, he had 
good hearing in that ear; he was regarded as fit for 
retention with a "3" profile.  A July 1967 Ear, Nose and 
Throat Examination specifically reported the absence of 
tinnitus symptomatology, normal hearing on the left and 
severe loss on the right.  A designation of "3" under 
Profile H was recorded shortly thereafter.  

The Board first finds that the veteran entered service in 
November 1966 with right ear high frequency hearing loss 
noted on his entrance examination.  At the time of his 
enlistment, he presented documents supporting a finding of a 
severe right ear hearing loss.  As the hearing loss 
disability for the right ear was noted on the entrance 
examination, the presumption of soundness under 38 U.S.C.A. § 
1111 does not attach to this case.  As such, this case is 
unaffected by a VA General Counsel opinion regarding the 
appropriate standard of review applicable to claims where the 
presumption of soundness attaches.  See VAOGCPREC 3-2003 
(July 15, 2003).

No hearing test was performed at the time of his physical 
examination for separation from service in June 1969; 
however, the veteran was assigned a "2" designation under 
Profile E and a "1" designation under Profile H.  The Board 
regards the latter as an error in transposition and that the 
defective Profile should have been recorded under H.  

The veteran has presented several private audiometric 
examination reports, dating from the 1970's.  The reports 
were not interpreted at the times the tests were 
administered; however, a VA audiologist did interpret the 
reports in 2004, and his finding are discussed below.  
However, it was noted on the hearing tests that the veteran 
operated a bulldozer, a front end loader, and a scale house.  
Hobbies included hunting with a 30.06 shotgun without hearing 
protection.  In 1979 and again in 1983 he reported noisy work 
and a noisy hobby.

The veteran was afforded a VA audiology examination in 
December 2004.  The examiner reviewed the claims file to 
include service medical records as well as other records, 
considered the pertinent history and afforded a physical 
examination.  Based on the foregoing, the examiner opined 
that hearing loss in the right ear was not aggravated by 
military service.  The examiner noted the veteran's left ear 
hearing was within normal limits through all military 
testing.  The examiner observed that a civilian hearing test 
performed on January 17, 1974 indicated normal hearing in the 
left ear and unmasked hearing test done in the right ear.  
Civilian hearing testing conducted on March 20, 1979 
indicated that he had normal hearing in the left ear and 
unmasked thresholds in the right ear.  Hearing test done on 
September 12, 2001 indicated some hearing loss in the left 
ear, mild to moderate, and profound hearing loss in the right 
ear.  It was the opinion of the examiner, that the right ear 
hearing loss was not aggravated in service and that any 
present left ear hearing loss was not related to the right 
ear hearing loss and was not the result of military service.  
The examiner noted that the veteran claimed tinnitus 
occurring about once a month, which, in the opinion of this 
examiner, was within normal limits.  Tinnitus was not 
diagnosed.  

The Board notes that the veteran was consistently recognized 
during service for limited assignments due to his hearing 
problems and even his service personnel records noted that he 
was not to be exposed to loud noise without ear protection.  
Service medical records do not demonstrate any exposure to 
acoustical trauma in service.  Accordingly, the veteran's 
assertions that he was routinely exposed to acoustical trauma 
in service is against the weight of evidence to the contrary.  
The Board additionally observes that at his hearing before 
the undersigned in November 2006, the veteran acknowledged 
that he was unsure as to whether the ringing in his ears 
(tinnitus) started in service or thereafter.  See Transcript 
of Hearing at page 6-7.

Although the veteran claims that he has bilateral hearing 
loss and tinnitus as a result of service, the Board notes 
that the veteran's opinion as to medical matters, no matter 
how sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Where, as here vis-à-vis the right ear hearing loss, a 
preexisting disorder is noted upon entry into service, the 
veteran cannot bring a claim for service connection for that 
disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case 38 
U.S.C. § 1153 (West 2002) applies, and the burden falls on 
the veteran to establish aggravation.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under Section 1153 arises, the burden shifts to 
the government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  Here the record 
fairly establishes that the veteran has failed to 
demonstrate aggravation.  In fact the medical evidence from 
the December 2004 examination demonstrates a lack of 
aggravation of the pre-existing right ear hearing loss.  
Accordingly, entitlement to service connection for right ear 
hearing loss is not warranted.  

With respect to the left ear, the preponderance of the 
evidence is against entitlement to service connection for 
hearing loss.  The December 2004 VA medical opinion refutes 
an association between the claimed left ear hearing loss and 
service.  

Moreover, in this case, tinnitus is not currently diagnosed.  
It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In this case, the preponderance of the evidence is 
against the existence of the claimed tinnitus disorder, and 
accordingly the benefit sought must be denied.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


